Citation Nr: 1605344	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-05 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date than July 14, 2005, for the grant of service connection for degenerative joint disease of the left shoulder, residual of a shell fragment wound and status post rotator cuff repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  

This case is before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran has withdrawn request for a hearing.                        

He also raised the issue of Clear and Unmistakable Error (CUE) in the March 1998 RO rating decision that originally denied service connection for left shoulder disability, as another means to establish an earlier effective date, which the RO later denied October 2014.  The Veteran did not appeal, and so the CUE issue is not now before the Board.


FINDINGS OF FACT

1. The claim for entitlement to service connection for left shoulder disability was initially denied by final rating decision of March 1998.  There was notice to the Veteran and not appeal.

2. The Veteran filed a petition to reopen the claim, received at the RO on July 14, 2005, and at no earlier point did he seek to reopen the it.  The claim was reopened and allowed on the basis of new and material evidence.


CONCLUSION OF LAW

The criteria are not met for an earlier effective date prior to July 14, 2005 for the grant of service connection for degenerative joint disease of the left shoulder, residual of a shell fragment wound and status post rotator cuff repair.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.400 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.               §§ 5100, 5102, 5103A, 5107, 5126 provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also,                    38 C.F.R. §§ 3.102, 3.159 and 3.326.  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain              on his behalf.  
 
There is no requirement that the Veteran receive VCAA notice where, as here, appealing the initial assigned effective date following award of service connection,
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  There has been compliance with the duty to assist.  The claim is limited to evidence of record for several years, and the Veteran has not identified additional evidence to obtain.  The claim           has been properly developed.  

Under VA law, the effective date of an award of compensation benefits that is based on an original claim will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

For original claims for service connection, the effective date can be the day following separation from active service if the claim is received within one year after separation from service; otherwise, the rule is the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).

For claims reopened based on receipt of new and material evidence, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2).  

The date of claim is determined by the date it was received by VA.  See 38 C.F.R.  § 3.1(r).

For purpose of this case (before new regulations effective March 24, 2015),             the law readily allowed filing of informal claims.  A "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication indicating intent to apply for a VA benefit might be considered an informal claim provided it identified the benefit sought.  38 C.F.R.               § 3.155(a).  See also, Criswell v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits). 

In this case, the current effective date of July 14, 2005 is the earliest assignable effective date for service connection.  The Veteran's claim for left shoulder disability was originally denied by an unappealed March 1998 RO rating decision.   The Veteran did not file a timely Notice of Disagreement with that determination, and it became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.204 (2015).  Following this, the Veteran filed a petition to reopen the claim, received at the RO July 14, 2005.  The service connection claim was ultimately granted on the basis of new and material evidence.  Under the law on assignment of effective dates, July 14, 2005 is the proper effective date of his reopened claim.  No earlier date of claim is available, as there was not qualifying communication from the Veteran prior to  July 14, 2005 which satisfied the requirements for a petition to reopen service connection for left shoulder disability.  The Veteran has not identified any such communication either.  While he provided the more recent July 2012 physician's statement that his shoulder problems dated back to 1968 in service, it is still fundamental that a claim of some type have been filed to reopen service connection at some point before July 14, 2005, and that did not happen.  

Under the laws on assignment of effective dates an earlier effective date cannot be granted.  The law on effective dates is dispositive and binding.  See 38 U.S.C.A.             § 7104(c).  The claim on appeal must be denied. 




ORDER

The claim for earlier effective date than July 14, 2005, for the grant of service connection for degenerative joint disease of the left shoulder, residual of a shell fragment wound and status post rotator cuff repair, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


